Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered July 11, 2003, which, inter alia, granted defendant’s motion for summary judgment and denied plaintiffs motion for partial summary judgment, unanimously affirmed, with costs.
In 1997, an officer of plaintiff became a target of a federal grand jury investigation. The following year, a criminal information charged unnamed officers of plaintiff with participating in a fraudulent scheme. Taking the plain and ordinary meaning of the contract terms (McGrail v Equitable Life Assur. Socy., *277292 NY 419, 424 [1944]) within the four corners of the insurance policy (W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]), the court properly concluded that the formal investigatory proceedings commenced in 1997 and 1998 constituted a “claim” lodged against plaintiff prior to the policy period, and thus were not covered thereunder. Concur—Mazzarelli, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.